Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to a Terminal Disclaimer entered on December 21, 2021 for patent application 16/937,371 filed on July 23, 2020.


Claims 1-20 are pending.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, whether alone or in combination, fails to anticipate or render obvious the combined elements/steps of “detecting, responsive to signals received by a computing device, a change in a playback environment in which programming content is presently being displayed to a user via a display device coupled with the computing device” in combination with “determining, automatically in response to the detecting, whether the change in the playback environment is associated with generating a supercut offer” in further combination with “automatically in response to determining that the change in the playback environment is associated with generating the supercut offer: identifying an elapsed portion of the programming content already displayed to the user prior to the detecting” in further combination with “identifying a plurality of video clips from the elapsed portion of the programming content as representative of the programming content” in further combination with “generating a supercut video comprising playback of the plurality of video clips in a sequence” in further combination with “and outputting, to the display device, a graphical indication of the supercut offer to indicate that the supercut video has been generated” in further combination with “receiving a user interaction with the graphical indication of the supercut offer” in further combination with “and outputting the supercut video for playback by the display device responsive to the user interaction” as recited in the claim.
Independent claim 13 is allowed for reasons similar to claim 1. Dependent claims 2-12 and 14-20 are allowed based on their dependency on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        June 2, 2022